


Exhibit 10.40

 

 

June 28, 2002

 

Warren Utt

527 Acorn Park Drive

Acton, MA 01720

USA

 

Dear Warren:

 

BroadVision is pleased to offer you the position of Senior Vice President, Sales
and Operations within the Sales.  The following outlines the terms of our
employment offer to you, based upon completion of a successful background check.

 

As a Senior Vice President, Sales and Operations, reporting directly to me, you
will work from our facility in Waltham, MA.

 

Your starting salary will be $14,583.33 per month, paid on a semi-monthly basis,
which would be an annualized rate of $200,000.00 per year.  Your Variable
Compensation Plan is $200,000 annual target, based upon MBO’s and commissions
once the company returns to profitability.

 

In addition to the above, you will be recommended to a grant of an option to
purchase 500,000 shares of BroadVision common stock at a fair market value to be
determined at the next meeting of the option committee.  The options vest over
four years:  twenty-five percent (25%) of the shares will vest after the first
year of employment and the balance over the remaining three years on a monthly
basis (2.083% of the original grant amount per month).

 

You will be eligible for the standard BroadVision employee benefits which
include: medical, dental, vision, and prescription package, long-term disability
insurance, group life insurance, participation in our 401(k) Savings Plan,
participation in the Employee Stock Purchase Plan (ESPP), and two weeks paid
vacation your first year of employment (vacation is based on length of service).

 

 

 

 

Candidate’s Initial

 

--------------------------------------------------------------------------------


 

Warren Utt

June 28, 2002

 

While BroadVision pays for the majority of your medical insurance, should you
choose to participate in the plan, your financial contribution will be 10-20% of
your monthly insurance premium, depending on your benefit selection. Benefits
start the first of the month after your date of hire.  You should also note that
BroadVision may modify salaries and benefits from time to time as it deems
necessary.

 

As a BroadVision employee, you will be required to sign an acknowledgment that
you have read and understand the company rules as described in the company
handbook and intend to abide by these rules and regulations.  You will be
expected to sign and comply with the attached Proprietary Information and
Inventions Agreement.  You will also be required to submit an I-9 form and
satisfactory documentation regarding your identification and right to work in
the United States no later than three (3) days after your employment begins.

 

As an employee, you may terminate employment at any time for any reason
whatsoever with notice to BroadVision.  We request that in the event of
resignation, you give the company at least two weeks notice.  Similarly,
BroadVision may terminate your employment at any time for any reason whatsoever
with or without cause or advance notice.  This mutual termination of employment
arrangement will supersede all previous written and oral communication with you
and can only be modified by written agreement signed by all parties.

 

If you wish to accept employment at BroadVision under the terms set out above,
please sign and date this letter, and return it to Staffing Department by June
30, 2002.

 

I look forward to your favorable reply and to a productive and exciting working
relationship.

 

Sincerely,

 

 

Andrew Nash

Executive Vice President, COO

 

 

 

/s/ Warren Utt

 

 

 

 

Approved and Accepted

 

Date

 

 

 

 

 

 

 

 

 

Candidate’s Start Date

 

Candidate Social Security Number

 

--------------------------------------------------------------------------------
